Per Curiam.
Plaintiff brought suit in the Eirst District Court of Essex county for personal injuries. Judgment was given for $175. The appeal is on the ground that the undisputed testimony shows damages in excess thereof. The evidence was to the effect that the plaintiff was a plasterer by trade and had lost *173more than $400 in wages and had expended for medicine and doctor’s care about $44.
The problem for the District Court was one of fact, and from that finding there is no appeal. “Only the determination or direction of the District Court in point of law or upon the admission or rejection of evidence is open in the Supreme Court.” Oppicci v. Erie, 93 N. J. L. 394.
The judgment below is affirmed.